Citation Nr: 1015530	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral knee and 
left lower extremity disability to include as secondary to a 
back disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for depression to 
include as secondary to a back disability.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board finds that further development is required before 
the claims on appeal can be adjudicated.

Regarding the Veteran's back disability, the record indicates 
that the Veteran applied for Social Security Administration 
(SSA) disability benefits sometime before August 2006.  See 
VA treatment note dated August 2006.  The SSA disability 
claim pertained to the Veteran's back disability.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991).  When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Thus, the 
Board finds that the VA should obtain and associate with the 
claims file copies of any SSA disability determination and 
all medical records underlying any such determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) (2009) with respect to requesting records from 
Federal facilities.

The Veteran has been afforded a VA examination of the spine 
(July 2007) but he has not been afforded examination of the 
knees or ankle.  The Veteran has asserted continuous symptoms 
since discharge from service, and has submitted lay evidence 
from his brother supporting such continuous symptoms.   Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  The Veteran 
is accordingly entitled to examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally in regard to the claimed depression, VA treatment 
records show an impression of depression secondary to chronic 
pain, especially back pain that is an issue currently on 
appeal.  Where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  Henderson v. West, 12 
Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Accordingly, the issue of service connection for depression 
must be deferred pending resolution of the underlying issues 
of service connection for back, knee, ankle and lower 
extremity disorders.

Accordingly, the case is REMANDED for the following action:

1. Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits by the Veteran.  All 
records/responses received should be 
associated with the claims file.  The 
procedures for requesting records from 
Federal facilities must be followed.  38 
C.F.R. § 3.159(c).

2.  Schedule the Veteran for a VA 
examination by an examiner with 
sufficient expertise to determine the 
nature and etiology of the Veteran's 
current disorders of the bilateral 
knees, left ankle and left lower 
extremity.

The claims file will be made available 
for the examiner to review, and the 
examiner must indicate receipt and 
review of the claims file in any report 
generated.  All necessary tests and 
studies must be conducted.  
	
Based on a review of the claims file 
and the clinical findings upon 
examination, the examiner must provide 
a medical opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) any 
current left ankle, bilateral knee, or 
left lower extremity disability found 
on examination is etiologically related 
to service.    

A complete rationale should be given 
for all opinions and conclusions 
expressed in a typewritten report.

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claims on appeal.  If any benefit 
sought on appeal remains denied, 
furnish to the Veteran an appropriate 
supplemental statement of the case, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals





